DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 16 and 22 cancelled.

Allowable Subject Matter
Claims 1, 4-9, 11-12, 14-15, 18-21 and 23-24 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 1, the prior art fails to disclose, in combination with other limitations of the claim, a medical implant for closure of a defect aperture comprises a base body, at least two fibres, in the primary shape, one of the two half-loops formed by the first fibre and one of the two half-loops formed by the second fibre are arrange on different sides of the base body relative to one another as to form one whole loop.
The prior art US 2006/0036281 to Patterson et al. discloses metallic coils enlaced with fibers for embolization of a body cavity comprises a base body and fibers enlaced between the coils, US 8,545,573 to Matthews discloses spiral occluding device .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PHONG SON H DANG/Primary Examiner, Art Unit 3771